IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 737
                                   :
         ORDER AMENDING RULES 512, :                          SUPREME COURT RULES
         610, AND 612 OF THE       :
         PENNSYLVANIA              :                          DOCKET
         RULES OF JUVENILE COURT   :
         PROCEDURE                 :
                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 11th day of May, 2017, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 46 Pa.B. 3944 (July 23, 2016):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 512, 610, and 612 of the Pennsylvania Rules of Juvenile Court Procedure
are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.